Citation Nr: 0824798	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-41 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar keratoses of the feet (skin disability of 
the feet).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and May 2007 rating actions 
of the Department of Veterans Affairs Regional Office (RO) in 
Waco, Texas.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2008.  A transcript of the hearing is associated with the 
claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's plantar keratoses of the right and left feet do 
not affect 20 to 40 percent of the entire body or exposed 
areas; they involve an area less than 144 square inches (929 
sq. cm.) and do not impair functioning of the affected parts; 
they are analogous to painful and tender scarring.





CONCLUSION OF LAW

The criteria for separate evaluation 10 percent evaluations 
for plantar keratoses of the right and left foot are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.118; Diagnostic Codes 7800-7819 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In the instant case, a letter addressing the foregoing notice 
requirements was sent to the veteran in February 2005, 
informing him of what evidence was required to substantiate 
his claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit any evidence and/or 
information in his possession to the RO. 

The Board acknowledges that the February 2005 letter to the 
veteran does not fully meet the requirements of Vazquez-
Flores, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran testified at a Travel Board 
hearing, where he described in detail the worsening of his 
service-connected bilateral foot condition and the effect of 
that worsening on his employability and daily life, 
demonstrating his actual knowledge of what is necessary to 
substantiate his increased rating claim.  At that time, the 
Chairman also discussed with the veteran the very specific 
rating criteria used for evaluating his disability.  
Additionally, the veteran is represented by an organization 
that is intimately familiar with the veteran's case and what 
is necessary to substantiate his claim on appeal in this 
case.  

Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
For this reason, no further action is required regarding the 
duty to notify.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded a pertinent VA examination.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, by way a January 1972 claim for compensation, 
the RO granted service connection for plantar keratosis of 
the feet in an April 1972 rating decision and assigned a 
noncompensable rating, effective from December 1971.  The 
veteran filed a claim for an increased disability rating for 
his bilateral foot condition in July 1981.  By an October 
1981 rating action, the RO granted an increased evaluation of 
10 percent, effective from July 1981.  Most recently, in 
January 2005, the veteran again filed a claim for an 
increased rating for his bilateral foot condition.  The RO 
denied the veteran's claim in a May 2005 rating decision.  
The veteran's bilateral foot condition remains evaluated as 
10 percent disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period. 

Plantar keratosis is not specifically listed in VA's rating 
schedule, and thus the condition must be rated under a 
closely related condition in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The RO has evaluated the veteran's plantar keratoses as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 7806, pertaining to dermatitis or eczema.  In 
this regard, the Board notes that in its May 2005 rating 
decision, the RO cited the criteria used under Diagnostic 
Code 7806 prior to August 30, 2002.  However, as the veteran 
filed his increased rating claim in January 2005, the revised 
criteria under Diagnostic Code 7806 are for application.  
Effective from August 30, 2002, Diagnostic Code 7806 provides 
that a 10 percent rating is assigned when at least 5 percent, 
but less than 20 percent, of the entire body or of exposed 
areas is affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  The next highest rating, a 30 percent 
rating, is warranted when 20 to 40 percent of the entire body 
or of exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  

In the instant case, a 30 percent rating under Diagnostic 
Code 7806 is not warranted as the veteran's condition is 
confined to his feet and therefore does not affect 20 to 40 
percent of the entire body or exposed areas.  

The veteran's plantar keratoses may also be evaluated under 
Diagnostic Code 7819, pertaining to new growths of benign 
skin.  This Diagnostic Code instructs the rater to evaluate 
the disorder as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, 7805), or impairment of function.  38 C.F.R. § 
4.118, Diagnostic Code 7819.

Diagnostic Code 7800 is inapplicable because the head, face, 
and neck are not implicated by the veteran's service 
connected skin disorder limited to his feet.

Diagnostic Codes 7801 and 7802, which evaluate scars other 
than head, face, or neck, are not applicable as the medical 
evidence of record clearly shows that the affected area 
involved measures considerably less than 144 square inches 
(929 sq. cm.).  For example, the November 2005 VA 
compensation and pension examination found two keratotic, 
circular lesions on the heel and the lateral portion of the 
right foot, as well as multiple lesions on the left foot, 
located on the big toe, lateral foot near the 5th metatarsal, 
mid lateral foot, lateral heel, and base of the heel.  These 
lesions averaged in size from 0.5 to 1.5 cms. in diameter.

The criteria of Diagnostic Code 7803, which evaluates an 
unstable superficial scar manifested by frequent loss of 
covering of the skin over the scar, are also not applicable.  
The medical evidence shows the need for weekly trimming of 
the lesions, but there is no lay or medical description of 
frequent loss of skin covering.  In this respect, the Board 
notes that the report of the November 2005 VA examination 
does reflect some skin breakdown on the left foot between the 
4th and 5th toe.  However, there is no indication that such 
skin breakdown was recurrent or that it was located over the 
noted lesions.  

The Board does find, however, that the criteria of Diagnostic 
Code 7804 are applicable to the facts of this case.  The 
November 2005 VA examination report shows the lesions to be 
painful upon weight bearing and even light touch.  
Additionally, at his May 2008 Travel Board hearing, the 
veteran described multiple areas of severe tenderness on both 
feet due to his plantar keratoses.  

On this evidence, the Board finds that the veteran's 
bilateral plantar keratoses are analogous to the criteria for 
painful and tender scarring.  Accordingly, 10 percent ratings 
for each foot are warranted pursuant to Diagnostic Code 7804.  
This is the maximum rating under this diagnostic code.

The remaining potentially applicable criteria of Diagnostic 
Code 7805 instruct the rater to evaluate a scar according to 
limitation of function of the affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board 
acknowledges that the medical and lay evidence of record 
reflects that the painful and tender nature of the keratoses 
cause pain on walking.  Specifically, the November 2005 VA 
examination report indicates an antalgic gait due to foot 
pain, and that he can walk on his heels but not on his toes 
due to lesions under the big toes.  Further, at the May 2008 
hearing, the veteran described sometimes feeling as if he 
needs a walker to get around.  However, none of the evidence 
of record is reflective of abnormal functioning of the feet 
or ankles, in and of themselves, caused by the plantar 
keratoses.  Accordingly, the Board finds that a rating under 
Diagnostic Code 7805 is not warranted.  

In summary, the Board finds that the veteran is entitled to 
separate 10 percent ratings for painful keratoses of the 
right and left feet.  There is no basis in the record showing 
entitlement to a higher disability rating for any time during 
the appeal period.  As the preponderance of the evidence is 
against a higher rating still, the doctrine of the benefit of 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the veteran's service-connected disability has 
required no hospitalization and has not been shown to be of 
such severity as to cause marked interference with 
employment.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected disability for any time during the current appeal.


ORDER

A separate 10 percent ratings for plantar keratoses of the 
right foot is granted, subject to the criteria governing the 
award of monetary benefits.

A separate 10 percent ratings for plantar keratoses of the 
left foot is granted, subject to the criteria governing the 
award of monetary benefits.


REMAND

The veteran contends that his PTSD is the result of 
experiences while serving in Vietnam between September 1970 
and December 1971.  Specifically, he has described his 
stressors as witnessing a fellow soldier step on a mine and 
sever his foot during patrol, being assigned to take a body 
count of dead Vietnamese after combat, and observing a fellow 
soldier get shot in the helmet and killed during firefight in 
a bunker.  VA records reflect that a licensed clinical social 
worker considered the veteran to have PTSD based on his 
military service.  

Service personnel records indicate that the veteran served in 
Vietnam from October 1970 to November 1971.  He was attached 
to the HHC 169th Engineer Battalion, and his occupational 
specialty was asphalt paving.  While the current record 
includes a formal finding of the unavailability of the 
veteran's service personnel records, the current record does 
not reflect any meaningful attempt to obtain unit records 
that might serve to verify the claimed stressors.  This 
should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain updated records of 
treatment at the VA Medical Center and 
Vet Center in Austin, Texas since July 
2006.

2.	The RO should contact the appropriate 
entity and request them to specifically 
ascertain whether the veteran's unit, 
the HHC 169th Engineer Battalion, has 
records that would document whether the 
veteran would have been in a position 
to take body counts of dead Vietnamese, 
or whether any of its members stepped 
on a mine between March and April of 
1971 or were shot in the helmet and 
killed during bunker firefight in 1971.  
All correspondence should be fully 
documented in the claims file.

3.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


